                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ALVA SANSOM,

                              Plaintiff,

v.                                              CIVIL ACTION NO. 2:17-cv-04444

TSI CORP., et al.,

                              Defendants.



                        MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is a Motion to Dismiss [ECF No. 95] filed by

Defendants Alutiiq Technical Services, LLC and Alutiiq, LLC. For the reasons that

follow, the Motion is DENIED.

     II.      Background

           On December 1, 2017, the plaintiff filed a Complaint [ECF No. 1] against his

previous employer, Defendant TSI Corp. The Complaint alleged claims of wrongful

termination and discriminatory failure to rehire. In November 2018, the plaintiff

moved to amend his Complaint to add several parties as defendants, including Alutiiq

Technical Services, LLC and Alutiiq, LLC (collectively “Alutiiq”).

           The court granted the plaintiff’s motion to amend on November 26, 2018, and

the plaintiff’s Corrected First Amended Complaint (“Amended Complaint”) [ECF No.
67], the operative pleading in this matter, was filed on that same date. The Amended

Complaint raises three claims against Alutiiq. The first two claims are brought under

the West Virginia Human Rights Act (“WVHRA”) for age and disability

discrimination and for “[c]onspiring, [a]iding and [a]betting, [o]bstructing or

[i]mpeding under the WVHRA.” Am. Compl. [ECF No. 67] ¶¶ 59–76. The third cause

of action is for intentional infliction of emotional distress. Id. ¶¶ 82–85. On February

7, 2019, Alutiiq filed a Motion to Dismiss [ECF No. 95] pursuant Federal Rule of Civil

Procedure 12(b)(6), contending that these three claims are time-barred.

   III.   Legal Standard

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d

435, 440 (4th Cir. 2011).

      To survive a motion to dismiss, the plaintiff’s factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although it is


                                           2
true that “the complaint must contain sufficient facts to state a claim that is plausible

on its face, it nevertheless need only give the defendant fair notice of what the claim

is and the grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th

Cir. 2017) (citing Wright v. North Carolina, 787 F.3d 256, 263 (4th Cir. 2015)).

   IV.      Discussion

         Alutiiq’s Motion to Dismiss is premised solely on a statute of limitations

defense. However, “a motion to dismiss that is filed under Federal Rule of Procedure

12(b)(6), which tests the sufficiency of the complaint, generally cannot reach the

merits of an affirmative defense, such as the defense that the plaintiff's claim is time-

barred.” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). The motion may

reach the affirmative defense in the “relatively rare circumstances where facts

sufficient to rule on an affirmative defense are alleged in the complaint.” Id. This

principle only applies when all facts necessary to the affirmative defense clearly

appear on the face of the complaint. Id.

         Here, the facts alleged in the Amended Complaint are insufficient to show that

the plaintiff’s claims against Alutiiq are time-barred because they do not foreclose a

“potential rejoinder” to Alutiiq’s statute of limitations defense. Id. at 466. The

plaintiff has argued that his claims are not barred by the relevant statute of

limitations because the amendment relates back to the filing of his original

Complaint under Federal Rule of Civil Procedure 15(c). See Thompson v. Vista View

LLC, No. 2:06-cv-00585, 2009 WL 10688423, at *3 (S.D. W. Va. Jan. 26, 2009)


                                            3
(Goodwin, J.) (denying motion to dismiss based on statute of limitations grounds

where the plaintiff argued that the claims in her amended complaint related back

under Rule 15(c)). The plaintiff also contends that the statute of limitations is tolled

by the discovery rule and the doctrine of fraudulent concealment.1 Contrary to

Alutiiq’s assertions, the plaintiff “is not . . . required to plead facts establishing” the

elements of such rejoinders in order to defeat Alutiiq’s affirmative defense. Id.

“Rather, the plaintiff must have an opportunity to rebut the defense after the

affirmative defense is raised.” Id.; see Goodman, 494 F.3d at 466 (explaining that

defendants must show that potential rejoinder to an affirmative defense was

foreclosed by the complaint because otherwise a plaintiff would be required “to plead

affirmatively in his complaint matters that might be responsive to affirmative

defenses even before the affirmative defenses are raised”); see also Wendy Rupe Tr.

v. Cabot Oil & Gas Corp., No. 2:09-cv-01435, 2010 WL 3894039, at *4 (S.D. W. Va.

Sept. 30, 2010) (denying motion to dismiss based on statute of limitations grounds

and noting that “[the plaintiffs] are not required to rebut the affirmative defense of

the statute of limitations in their complaint”).




1 The discovery rule is used to determine when the statute of limitations began to run “by determining
when the plaintiff knew, or by the exercise of reasonable diligence should have known, of the elements
of a possible cause of action.” Syl Pt. 5, Dunn v. Rockwell, 689 S.E.2d 255 (W. Va. 2009). The resolution
of this issue will “generally involve questions of material fact that will need to be resolved by the trier
of fact” and is therefore inappropriate for the court to decide at this stage in the litigation. Id.; see
Workman v. Wal-Mart Stores E., L.P., No. 2:04-1257, 2006 WL 1896609, at *5 (S.D. W. Va. July 10,
2006) (denying motion to dismiss based on statute of limitations grounds because “the issue of whether
a reasonable and diligent plaintiff should have uncovered [the defendant] within the statute of
limitations should be left for a jury to decide and not for the Court to resolve on a motion to dismiss”).
                                                    4
        To be sure, Alutiiq contends that it did not have notice of the action and that

relation back is therefore improper. As in Thompson, however, the plaintiff “must

have an opportunity to show that [Alutiiq] had notice of the action and that the

requirements of Rule 15(c) have been met.” 2009 WL 10688423, at *3. Likewise, the

plaintiff must have a chance to demonstrate that the statute of limitations was tolled.

In short, this is not one of the rare cases where it is clear from the face of the Amended

Complaint that the plaintiff’s claims are time-barred. Therefore, I cannot address

Alutiiq’s statute of limitations defense at this time.

   V.      Conclusion

        Accordingly, the Motion to Dismiss [ECF No. 95] is DENIED. The court

DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to counsel

of record and any unrepresented party.

                                         ENTER:          March 13, 2019




                                            5
